
	

113 SRES 429 ATS: Designating April 30, 2014, as “Día de los Niños: Celebrating Young Americans”.
U.S. Senate
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 429
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2014
			Mr. Menendez (for himself, Mr. Reid, Mr. Crapo, Mr. Bennet, Mr. Durbin, Mrs. Murray, Mr. Udall of Colorado, Mr. Reed, Ms. Landrieu, Mr. Heinrich, and Mr. Booker) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 30, 2014, as Día de los Niños: Celebrating Young Americans.
	
	
		
			Whereas many countries throughout the world, and
			 especially within the Western hemisphere, celebrate Día de los
			 Niños, or Day of the Children, on April 30 each year, in
			 recognition and celebration of the future of their country: their
			 children;
		Whereas children represent the hopes and dreams of the people of the United States, and children
			 are the center of families in the United States;Whereas the people of the United States should nurture and invest in children to preserve and
			 enhance economic prosperity, democracy, and the spirit of the United
			 States;Whereas, according to the 2012 American Community Survey by the Bureau of the Census, approximately
			 17,500,000 of the nearly 53,000,000 individuals of Hispanic descent living
			 in the United States are children under the age of 18, representing about 1/3 (33 percent) of the total Hispanic population residing in the United States and roughly 1/4 of the total population of children in the United States;Whereas Hispanic Americans,  the youngest and fastest-growing racial or ethnic community in the
			 United States,  celebrate the tradition of honoring their children on Día
			 de los Niños and wish to share this custom with the rest of the United
			 States;Whereas the primary teachers of family values, morality, and culture are parents and family
			 members, and children are responsible for passing on family values,
			 morality, and culture to future generations;Whereas the importance of literacy and education is most often communicated to children through
			 their family members;Whereas families should be encouraged to engage in family and community activities that include
			 extended and elderly family members and encourage children to explore and
			 develop confidence;Whereas the designation of a day to honor the children of the United States will help affirm the
			 significance of family, education, and community for the people of the
			 United States;Whereas the designation of a day of special recognition for the children of the United States will
			 provide an opportunity for children to reflect on their future, articulate
			 their aspirations, and find comfort and security in the support of their
			 family members and communities;Whereas the National Latino Children's Institute, serving as a voice for children, has worked with
			 cities throughout the United States to declare April 30, 2014, to be Día de los Niños: Celebrating Young Americans, a day to bring together Latinos and other communities in the United States to celebrate and
			 uplift children; andWhereas the children of a country are the responsibility of all people of that country, and people
			 should be encouraged to celebrate the gifts of children to society: Now,
			 therefore, be it
	
		
			That the Senate—
			(1)designates April 30, 2014, as Día de los Niños: Celebrating Young Americans; and(2)calls on the people of the United States to join with all children, families, organizations,
			 communities, churches, cities, and States across the United States to
			 observe the day with appropriate ceremonies, including activities that—(A)center around children and are free or minimal in cost so as to encourage and facilitate the
			 participation of all people;(B)are positive and uplifting, and help children express their hopes and dreams;(C)provide opportunities for children of all backgrounds to learn about one another's cultures and
			 share ideas;(D)include all members of a family, especially extended and elderly family members, so as to promote
			 greater communication among the generations within a family, which will
			 enable children to appreciate and benefit from the experiences and wisdom
			 of their elderly family members;(E)provide opportunities for families within a community to build relationships; and(F)provide children with the support they need to develop skills and confidence and find the inner
			 strength, will, and fire of the human spirit to make their dreams come
			 true.
